EXHIBIT 10.1

 

2006 NAMED EXECUTIVE OFFICER COMPENSATION AGREEMENTS

 

On May 4, 2006, after consideration of presentations and recommendations of
management and the Compensation Committee of the Board of Director (the
“Committee”) of Cornell Companies, Inc. (the “Company”) and such other matters
and information as deemed appropriate, the Board of Directors (the “Board”)
approved resolutions with respect to the following matters:

 

Fiscal 2006 Base Salaries.  The base salary levels, effective July 3, 2006, of
the Company’s anticipated named executive officers for 2006 were established as
follows:



Name

 

Title

 

2006 Base Salary

James Hyman

 

Chairman and Chief Executive Officer

 

$

482,125

John Nieser

 

Chief Financial Officer and Treasurer

 

$

215,000

Mark Croft

 

General Counsel and Corporate Secretary

 

$

205,000

Patrick Perrin

 

Senior Vice President and Chief Administrative Officer

 

$

186,000

 

 

Fiscal 2006 Incentive Compensation Plan.  The Company’s incentive compensation
plan is intended to provide incentives to the Company’s management, including
its named executive officers, in the form of cash bonus payments for achieving
certain performance goals established by the Committee.  The individualized
performance goals for each named executive officer include (i) one or more
quantitative measures based on improvements to the Company’s earning per share,
cash flow, return on capital or adjusted earnings and (ii) qualitative criteria
and objectives.   The Committee will administer and make all determinations
under the incentive compensation plan for the Company’s names executive
officers.  The target awards, as a percentage of base salary, for the Company’s
anticipated named executive officers for 2006 were established as follows:



Name

 

Title

 

Target Percentage

James Hyman

 

Chairman and Chief Executive Officer

 

80%

(1)

John Nieser

 

Chief Financial Officer and Treasurer

 

50%

 

Mark Croft

 

General Counsel and Corporate Secretary

 

30%

 

Patrick Perrin

 

Senior Vice President and Chief Administrative Officer

 

25%

 

 

--------------------------------------------------------------------------------

(1) Mr. Hyman is also entitled to a $25,000 cash bonus.

 

1

--------------------------------------------------------------------------------